IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 SHANE HEIZMAN,                                 : No. 1 EM 2018
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 COMMON PLEAS COURT OF                          :
 PHILADELPHIA COUNTY,                           :
                                                :
                      Respondent                :


                                            ORDER



PER CURIAM

       AND NOW, this 16th day of March, 2018, the Application for Leave to File Original

Process is GRANTED. To the extent the Petition for Mandamus and Extraordinary Relief

seeks extraordinary relief, it is DENIED.

       To the extent the Petition for Mandamus and Extraordinary Relief asks that

adjudication of the pending PCRA petition be compelled, it is GRANTED. The Court of

Common Pleas of Philadelphia County is DIRECTED to adjudicate the PCRA petition

within 60 days and to promptly notify this Court of its adjudication.

       Jurisdiction is RETAINED.

       The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County and the Commonwealth.